Exhibit 10.3

WARRANT CANCELLATION AGREEMENT

This Warrant Cancellation Agreement (this “Agreement”) dated as of August 16,
2010 is entered into by and between Valentis SB L.P. (“Holder”) and ICx
Technologies, Inc., a Delaware corporation (the “Company”). Reference is made to
the Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), by and among FLIR Systems, Inc., an Oregon corporation (“Parent”),
and Indicator Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and the Company, pursuant to which Merger
Sub shall merge with and into the Company with the Company as the surviving
corporation (the “Merger”). Capitalized terms used and not defined herein have
the meanings ascribed to them in the Merger Agreement.

THE UNDERSIGNED hereby acknowledges and agrees that:

 

  1. Holder is the holder of a warrant, dated as of February 3, 2006, as amended
as of September 8, 2009, which entitles the holder to purchase 127,250 shares of
Company Common Stock (the “Warrant”);

 

  2. As a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have requested that Holder, and in order to induce Parent
and Merger Sub to enter into the Merger Agreement, Holder has agreed to, enter
into this Agreement; and

 

  3. Subject to the consummation of the Merger and without any further action on
the part of Holder, the Warrant, if not theretofore exercised, will be canceled
as of the Effective Time in exchange for the right to receive from the Company,
as of the Effective Time, cash, without interest, in an amount equal to (a) the
product of (i) the number of Shares subject to the Warrants and (ii) the Merger
Consideration minus (b) the product of (i) the number of Shares subject to the
Warrants and (ii) the per share exercise price of the Warrant immediately prior
to the Effective Time, subject to any applicable withholding of Taxes and the
terms of the Merger Agreement.

 

  4. In the event that the Merger Agreement shall be terminated without the
Effective Time having occurred, this Agreement shall terminate at the same time
as such termination.

 

  5. The parties will, from time to time, execute and deliver, or cause to be
executed and delivered, such additional documents or take, or cause to be taken,
such additional acts as may be necessary to give full effect to the terms and
intent of this Agreement.

 

  6. The parties hereto may only modify or amend this Agreement by a written
agreement executed and delivered by duly authorized signatories of the
respective parties which expressly states that it is intended to modify or amend
this Agreement.



--------------------------------------------------------------------------------

  7. This Agreement shall be governed by, and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

 

  8. This Agreement, together with the Warrant, constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

 

  9. This Agreement may be executed in multiple counterparts, all of which shall
together be considered one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date and year
first written above:

 

VALENTIS SB L.P. By:   Valentis SB GP LLC, its G.P. By:  

/s/ Joseph M. Jacobs

  Name:   Joseph M. Jacobs   Title:   President ICX TECHNOLOGIES, INC. By:  

/s/ Colin Cumming

  Name:   Colin Cumming   Title:   Chief Executive Officer